t c memo united_states tax_court daniel e and karen a harkins petitioners v commissioner of internal revenue respondent docket no filed date tim a tarter for petitioners john w duncan and ann m welhaf for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax after various concessions ’ the issues presented to us are whether ' we summarily describe certain concessions not discussed in the findings_of_fact petitioners stipulate that they must include in income dollar_figure for fringe_benefits received from harkins amusement enterprises inc in the form of paid medical insurance premiums while respondent allows a partially offsetting health insurance deduction of dollar_figure for self-employed continued - - petitioners must report as income in amounts paid during by pepsi-cola co pepsi to daniel e harkins mr harkins' solely owned s_corporation and whether petitioners must report as income in amounts paid in by pepsi which are associated with the s corporation's activities in because the s_corporation reports its income on the accrual_method of accounting we evaluate the above issues within the context of sec_446 and sec_451 and the regulations thereunder ’ findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed their petition petitioners' residence was in paradise valley arizona mr harkins operates various motion picture theaters throughout the state of arizona most of which are located in the greater phoenix area he conducts his movie theater business through harkins amusement enterprises inc the theater ‘ continued individuals as to certain schedule e supplemental income and loss income determined and deductions disallowed by respondent petitioners concede that they have additional income of dollar_figure and that they are not entitled to deductions of dollar_figure for rent and dollar_figure for repair and maintenance respondent concedes that dollar_figure in interest_income is not subject_to taxation section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure company a corporate entity incorporated under the laws of arizona and classified for tax purposes as an s_corporation see secs during the year in issue the theater company used the accrual_method of accounting to report its income and expenses because the theater company is classified as an sdollar_figurecorporation for federal_income_tax purposes the income and expenses reported by the theater company flow through to petitioners' personal tax_return see sec_1366 at the time of trial the theater company operated movie theaters with a total of movie screens along with providing motion picture entertainment the theater company sells food and beverages at snack bars located inside its movie theaters in order to generate significant and consistent revenues from its food services mr harkins as president of the theater company entered into an agreement with pepsi to purchase postmix products for use in preparing pepsi brand soft drinks among other requirements the theater company agreed to purchase pepsi paper cups pepsi compressed co and certain equipment used in the preparation of fountain soft drinks the term of the agreement the theater company did not generally sell any premixed and prepackaged pepsi products e pepsi-brand bottles or cans generally available to the public at stores and supermarkets there 1s an indication in the record however that the theater company sold aquafina pepsi-brand bottled water q4e- commenced on date and extended through date as part of the agreement pepsi agreed to provide certain monetary support to the theater company based upon its purchases of pepsi products pepsi agreed to pay cents for each gallon of postmix product purchased by the theater company the parties designated this type of incentive as flex funds the agreement provided national account prices and flex fund allowances all standard flex funds will accrue on a semi-annual basis and will be paid to the customer accordingly the customer will receive all dollar_figure per gallon under the flex fund program which will be deemed earned by the customer upon payment by pepsi-cola of the flex funds to the customer pepsi also provided marketing support to the theater company at the rate of dollar_figure for each gallon of postmix product purchased the parties designated these funds as marketing funds and provided as follows marketing fund during each year for the term of this agreement pepsi- cola will accrue a marketing fund the marketing funds at the rate of dollar_figure per gallon on all postmix products purchased by the customer during each year pepsi-cola will pay these funds to the customer each year within days after the completion of each month period starting from the anniversary date and at the time of trial mr harkins was negotiating a new agreement with pepsi --- - continuing through the end of the term the intent of this support is to provide financial support to aid in the development of marketing programs that provide mutual benefit to both the customer and pepsi-cola and to support the costs associated with the customer's compliance with marketing requirements outlined in the performance paragraph below the marketing funds will be deemed to be earned only if the customer is in full compliance with all of the requirements set forth in the performance paragraph below for that entire year should the customer fail to comply with any of the performance reguirements during the term the customer agrees that in addition to the forfeiture of any funding for the second 6-month period the customer shall immediately repay to pepsi- cola all of the funds paid to the customer by pepsi- cola for the first 6-month period of that year emphasis added in exchange for the right to receive the flex and marketing funds the theater company agreed to the following performance criteria which dealt with obligations to exclusively purchase sell and advertise pepsi-brand products pehereormance this agreement including all of pepsi-cola's support to the customer as described above the flex funds and the marketing funds is contingent upon the customer's complying with all of the following performance criteria with which the customer hereby agrees to comply with as follows the customer agrees that exclusively pepsi-cola supplied soft drink products shall be served throughout the term of this agreement in each of the customer's outlets pepsi-cola diet pepsi- cola caffeine free diet pepsi mountain dew lemon lime slice mandarin orange slice wild cherry pepsi and dr slice the customer shall purchase only pepsi-cola supplied pepsi brand identified paper cups if the customer chooses to design a custom cup at least one full vertical panel or equivalent thereof subject_to the prior written consent of pepsi-cola shall contain the pepsi-cola logo all incremental costs to include artwork art changes and custom cup development will be the responsibility of the customer beginning in and each subsequent year thereafter for the term of this agreement at least one full vertical panel on the customer's 320z plastic refill cup or equivalent thereof subject_to the prior written consent of pepsi- cola shall contain the pepsi-cola logo should the customer elect to trade out or sell a panel to another partner vendor supplier the customer agrees that production of said cup must be with the mutual approval of the customer and pepsi- cola the customer shall provide to pepsi-cola upon the execution of this agreement a list of all outlets in the customer's system the customer agrees that it shall promptly notify pepsi-cola in writing of each new outlet in the customer's system which is opened or acquired during the term as well as any outlet which is closed sold or otherwise_disposed_of during the term finally in a closing section of the agreement the parties agreed closing paragraphs if for any reason the customer fails to comply with any of the terms of this agreement the customer agrees that in addition to any other remedies to which pepsi- cola may be entitled by reason of such breach the customer shall immediately repay to pepsi-cola all funding previously paid_by pepsi-cola but not earned by the customer pursuant to the terms of this agreement pepsi paid the flex and marketing funds associated with the first half of generally january to june in the flex and marketing funds relating to the last half of generally july to december were paid_by pepsi in on its tax_return the theater company reported in income only the flex and marketing funds paid in respondent determined that the flex and marketing funds paid in which related to the latter half of should have been accrued by the theater company in as income and included on its tax_return in their petition petitioners averred that the theater company did not have to accrue for any of the payments made in or respondent now concedes that petitioners did not have to report as income the flex funds for the last half of which were paid in respondent still contends that the marketing funds for the latter half of which were paid in should have been accrued by the theater company in and included in petitioners' tax_return respondent maintains that the payments made in with respect to the first half of that year were properly reported on the theater company's and petitioners' tax returns the parties stipulate that the flex funds for the first half of accounted for the period beginning date and ending date the parties do not provide any explanation for this departure from the agreement - - opinion i evidentiary issue at trial respondent objected generally to the proposed testimony of ron goodson a general manager from the pepsi-cola bottling group of arizona petitioners presented his testimony for the purpose of addressing and interpreting certain terms in the agreement respondent argued that mr goodson's testimony was an attempt by petitioners to vary or contradict the written terms of the agreement in violation of arizona's parol evidence rule petitioners on the other hand contended that mr goodson was to testify in a manner consistent with the agreement and therefore the introduction of parol evidence for the purpose of interpreting the intent of the parties was proper under arizona law the court allowed mr goodson to testify conditionally for the purpose of evaluating whether his testimony would be in conflict with arizona's parol evidence rule and reserved ruling on respondent's objection we briefly describe mr goodson's relevant testimony mr goodson testified that during the 60-day period following the end of each 6-month period of the agreement pepsi investigated whether the theater company was in compliance with the agreement he however described only the investigation --- - undertaken by pepsi at the end of each calendar_year mr goodson explained that only if pepsi after conducting the investigation considered the theater company to be in compliance with the agreement would pepsi then pay the flex and marketing funds to the theater company he also explained that pepsi believed that it could recover any flex or marketing funds previously paid if pepsi considered the theater company to have breached the agreement we now rule on respondent's objection under arizona's parol evidence rule a judge first considers the offered evidence and if he or she finds that the contract language is ‘reasonably susceptible’ to the interpretation asserted by its proponent the evidence is admissible to determine the meaning intended by the parties taylor v state farm mut auto ins co p 2d ariz the judge however must still exclude extrinsic evidence which would vary or contradict the meaning of the written_agreement see id we believe that certain parts of mr goodson's testimony are properly admissible for the purpose of interpreting the rights and obligations of the parties under the agreement we also believe that other parts of mr goodson's testimony are inadmissible as they contradict or vary the parties' agreement as mr goodson testified that the investigation could take up to days - written we therefore do not consider the parts of mr goodson's testimony which are inadmissible in deciding the issues before us for simplicity we set out and refer to mr goodson's admissible and nonadmissible testimony below as we evaluate the written language of the agreement it the all_events_test a taxpayer may use the accrual_method of accounting to report income see sec_446 c 45l1 a if the taxpayer elects to report its income in that manner the taxpayer must report income in the year in which all the events have occurred which fix the right to receive such income and the amount thereof can be determined with reasonable accuracy sec_1 451-l1 a income_tax regs see also sec_1_446-1 a income_tax regs generally all the events that fix the right to receive income occur on the earliest of the following the date payment is received the date payment is due or the date of performance see 372_us_128 108_tc_448 affd in part revd in part and remanded on another ground 184_f3d_786 8th cir firetag v commissioner tcmemo_1999_ in addition when applying the all_events_test we consider conditions precedent which are required to be met before a fixed_right to receive income exists but disregard conditions subsequent which may terminate an existing right to income but the presence of which does not preclude the accrual of income see 115_tc_605 107_tc_282 affd 161_f3d_1231 9th cir having stated the boundaries of the all_events_test we now turn to the parties' contentions tiil the parties contentions as to the flex and marketing funds paid_by pepsi during for the first half of and which the theater company reported as income on its tax_return petitioners now argue that those payments were refundable deposits not subject_to accrual in petitioners cite 493_us_203 for the proposition that a taxpayer does not have to accrue payments over which he does not have complete dominion and that complete dominion occurs only when the taxpayer has some guaranty of retaining the funds at issue petitioners argue that because the theater company was obligated to repay the payments for the flex and marketing funds in the event of a breach by the theater company occurring as late as after year end eg date the theater company did not enjoy complete dominion over the payments during and therefore did not have to accrue them petitioners contend that the theater company enjoyed complete dominion over the funds -- received in only after pepsi performed its investigation in ie only after pepsi decided to approve payment with regard to the marketing funds payment in for the last half of petitioners reiterate that under the agreement pepsi had days from the end of to determine whether the theater company had complied with the performance criteria of the agreement petitioners therefore implicitly argue that only after pepsi had conducted its review and established for itself that the theater company was entitled to the funds did the theater company have a fixed_right to receive that income respondent disagrees with petitioners that the flex and marketing funds paid in constitute refundable deposits and instead considers the payments as advances subject_to accrual in as to petitioners' other contentions respondent counters that by the close of the theater company had performed all outstanding obligations required under the agreement to accrue the marketing funds paid in specifically respondent argues that the agreement did not call for a review or investigation by pepsi--it called only for the theater company's performance iv deposits versus advances in commissioner v indianapolis power light co supra the supreme court dealt with the issue of whether certain payments constituted refundable deposits not subject_to inclusion in income versus advance_payments subject_to accrual as to petitioners' argument that the theater company did not have complete dominion over the payments made in until sometime in the test of whether a taxpayer has complete dominion over payments centers on whether the taxpayer has some guarantee that he will be allowed to keep the money id pincite indeed the supreme court remarked that the individual who makes an advance_payment retains no right to insist upon the return of the funds so long as the recipient fulfills the terms of the bargain the money is its to keep id pincite in evaluating whether a taxpayer enjoys complete dominion we look to the parties’ rights and obligations at the time the payments are made id pincite petitioners ignore that when the payments for the flex and marketing funds were made the theater company under the agreement had in essence a guaranty that it could retain the funds as long as it performed according to the agreement for purposes of the accrual_method the theater company's right to the flex and marketing funds was not contingent on pepsi's investigating the theater company's compliance with the agreement or approving the funds therefore the theater company's obligation if any to repay the funds as a result of not performing according to the agreement did not convert the funds into refundable deposits or preclude their accrual as income pursuant to arizona's parol evidence rule and mr goodson's testimony we accept petitioners' argument that pepsi generally conducted an investigation during the 60-day period following the end of each calendar_year this part of mr goodson's testimony is consistent with the agreement in which pepsi had days to pay the marketing funds following the end of each 6-month period ’ we however reject petitioners' contention that the theater company's right to the funds was dependent on pepsi's approving the funds for it would require us to read a provision into the agreement the agreement simply states that the flex and marketing funds were contingent upon the customer's complying with the performance criteria because the theater company had a guaranty of retaining the flex and marketing funds as long as it performed under the agreement we do not consider the flex and marketing funds paid in to be refundable deposits as suggested by petitioners the agreement did not explicitly provide that pepsi had days at the end of each 6-month period to pay the flex funds s as to respondent's argument that the flex funds paid in for the first half of that year constituted advance receipts we note that the agreement provided that flex funds were earned when paid that provision could lead to the conclusion that at the time the flex funds were received in they were receipts on account of actual rather than expected performance see infra note for our interpretation of the word continued -- - v marketing funds paid in we now turn to the issue of whether the marketing funds paid in for the last half of were subject_to accrual under the all_events_test in as to this payment petitioners contend that the theater company did not have a fixed_right to the marketing funds until pepsi performed its review of whether the theater company had complied with the agreement i1 e sometime during the days after the end of with respect to every calendar_year during the term of the agreement pepsi agreed to provide the theater company marketing funds based upon the amount of pepsi products purchased during each respective year the marketing funds however were paid semiannually and due from pepsi within days after the completion of every 6-month period of each year the marketing funds related to each year were considered earned under the agreement only if the theater company was in full compliance with the performance requirements listed in the agreement during the entire year entitlement to the marketing funds we have already concluded above was not contingent on pepsi's approving the marketing funds even though pepsi had days from the close continued earned we interpret the parties' usage of the word earned as addressing when the theater company was entitled to those funds under the agreement and not as a technical term addressing the accrual of income for federal tax purposes - of the calendar_year to make the payment related to the marketing funds for the last half of the calendar_year the right to the marketing funds simply depended on the theater company's performing as provided in the agreement during there is no evidence in the record indicating that the theater company did not perform as called for in the agreement during the tax_year mr harkins as president of the theater company was in the best position to know the state of his business by the end of he had control of all the records and information related to the theater company at trial he did not indicate any circumstances occurring by the end of inconsistent with the theater company's performance obligations under the agreement ’ therefore because the theater company had performed in as provided for in the agreement the payment made in for the marketing funds for the last half of should have been accrued in petitioners additionally argue that if the theater company had failed to perform on the agreement during the 60-day period mr harkins did testify that on one occasion the machine used to produce fountain soft drinks at one of his movie theaters had stopped working in order to provide customers with soft drinks a movie theater manager had purchased coke bottles by accident at a local store when mr harkins arrived at the movie theater he immediately told the manager to remove the coke bottles from the movie theater mr harkins did not indicate whether this incident occurred in and petitioners do not cite this incident as a basis for nonperformance on the agreement after the close of the taxable_year the period reserved to pepsi for making payment of the marketing funds for the second half of the theater company would have been forced to forfeit the marketing funds for the last half of and to repay the marketing funds for the first half of petitioners therefore contend that the theater company's right to the marketing funds remained contingent even after the close of the taxable_year petitioners base their contention on the provision in the agreement labeled marketing fund should the customer fail to comply with any of the performance requirements during the term the customer agrees that in addition to the forfeiture of any funding for the second 6-month period the customer shall immediately repay to pepsi-cola all of the funds paid to the customer by pepsi-cola for the first month period of that year emphasis added as previously stated however we do not look to conditions subsequent in applying the all_events_test see keith v commissioner t c pincite we therefore sustain respondent's determination that the marketing funds paid in should have been accrued in to the extent not herein discussed we have considered the parties' other arguments but found them to be moot irrelevant or unconvincing to reflect the foregoing decision will be entered under rule
